DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery and Overcurrent Isolation Part.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 6 and 8-9 recite the limitations “a plurality of collector tabs” and “a plurality of the collector tabs”, respectively, which renders the meaning of the claim indefinite. Does applicant intend these two to be the same plurality of collector tabs? That there is an additional plurality of collector tabs? Or something else? In order to advance prosecution, the plurality of collector tabs recited in lines 8-9 is being interpreted as the same plurality of collector tabs recited in line 6.

Claim 1 lines 9-10 recites the limitation “having a part which extends from the outer packaging to outside” which renders the meaning of the claim indefinite. It is unclear if applicant intends the lead terminal, or something else, extends from the outer packaging. The limitation “outside” renders the metes and bounds of the claim indefinite as it is not clear if it is to outside the inner packaging or outside of some other structure.

Claims 2-12 are rejected as being dependent on the above rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Cho KR20120065776A (using machine English translation provided).

Regarding claim 1, Cho teaches a battery (Cho, [0001]-[0059], Figs. 1-5) comprising:
a laminated body (Cho, [0006]-[0008], [0030]-[0031], Figs. 1 and 2, electrode assembly 30 and 300)
in which a positive electrode including a positive electrode collector (Cho, [0006]-[0008], [0015]-[0016], [0024]-[0025], [0030]-[0031], Fig. 1, electrode tabs 40; Fig. 2, electrode tabs 400), the examiner notes that the positive electrode collector is drawn out from the face of the positive electrode plate as the collector tabs (Cho, electrode tab 40 and 400),
an electrolyte (Cho, [0010])
and a negative electrode including a negative electrode collector (Cho, [0006]-[0008], [0015]-[0016], [0024]-[0025], Fig. 1, electrode tabs 50; Fig. 2, electrode tabs 500),
are repeatedly disposed (Cho, [0006]-[0008], [0015]-[0016], [0024]-[0025], Fig. 1, electrode assembly 30, electrode tabs 40 and 50), the examiner notes that Fig. 1 shows the electrode assembly comprising a plurality of plates and a plurality of electrode tabs 40 and 50 thereby satisfying the limitation of the claim,
at least any among the positive electrode collector and the negative electrode collector is respectively drawn out from an end face and configures a plurality of collector tabs (Cho, [0030], Fig. 1, positive and negative tabs 40 and 50; Figs. 2 and 3, positive and negative tabs 400 and 500), the examiner notes that the electrode collectors are drawn out from the face of the electrode plates as the collector tabs
an outer packaging which houses the laminated body (Cho, [0009], [0034], Figs. 1 and 2, case 20 and member 200)
and a lead terminal (Cho, [0030], Fig. 1, positive and negative electrode leads 60 and 70; Figs. 2 and 3, positive and negative electrode leads 600 and 700) which is electrically connected with a plurality of the collector tabs (Cho, [0030], Fig. 1, positive and negative tabs 40 and 50; Figs. 2 and 3, positive and negative tabs 400 and 500)
and having a part which extends from the outer packaging to outside (Cho, [0030], Figs. 2 and 3, case 200, positive and negative electrode leads 600 and 700),
wherein the lead terminal is connected with a first overcurrent isolation part (Cho, [0011], [0030]-[0033], Figs. 2-4, leads 600 and 700, weld 900, PTC coating layers 940 and 960) disposed inside of the outer packaging (Cho, Fig. 2, case 200, weld 900).

Regarding claim 2, Cho also discloses wherein the first overcurrent isolation part is a PTC thermistor (Cho, [0015]).

Regarding claim 3, Cho teaches all of the limitations of claim 2 as set forth above and further teaches wherein a plurality of the first overcurrent isolation part is provided (Cho, [0030]-[0033], Fig. 2, tab 400, tab 500, lead 600, lead 700, weld 900), each being connected with a different one of the collector tabs (Cho, [0030]-[0033], Fig. 2, tab 400, tab 500, lead 600, lead 700, weld 900).

Regarding claim 9, Cho additionally discloses wherein the outer packaging has an adhered part (Cho, Fig. 4, welded portion 900, element T), and the first overcurrent isolation part is disposed at the adhered part (Cho, [0015], [0025], [0030]. [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho KR20120065776A (using machine English translation provided) in view of Kim KR20150054202A (using machine English translation provided).

	Regarding claim 4, Cho teaches all of the limitations of claim 1 as set forth above and wherein a part of the lead terminal configures a part of the first overcurrent isolation part (Cho, [0011], [0030]-[0033], Figs. 2-4, leads 600 and 700, weld 900, PTC coating layers 940 and 960) but does not explicitly teach wherein the first overcurrent isolation part is a fuse.
	Kim is directed towards a secondary battery with an electrode assembly embedded and sealed in a laminated battery case (Kim, [0001]-[0060], Figs. 1-11), the battery comprising positive and negative leads (Kim, [0013], [0046], Figs. 2 and 4, lead 50) electrically connected with collector tabs and having a part which extends from the outer packaging to outside (Kim, [0046], Fig. 4, case 20, tabs 40, lead 50) and the first overcurrent isolation part disposed inside of the outer packaging (Kim, Fig. 2, case 80). Kim also discloses wherein the first overcurrent isolation part can be either known art effective component, a PTC or a fuse (Kim, [0005]-[0006]), with a fuse being preferred (Kim, [0045]-[0047], Figs. 2 and 4, fuse 70) in order to reduce manufacturing costs (Kim, [0006]).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Cho incorporating the teaching of Kim wherein the first overcurrent isolation part is a fuse thereby reducing manufacturing costs.

Regarding claim 5, modified Cho teaches all of the limitations of claim 4 as set forth above. Cho does not teach wherein the first overcurrent isolation part includes a hole formed in the lead terminal, and the hole is elliptical shape.
Kim teaches wherein the first overcurrent isolation part includes a hole formed in the lead terminal (Kim, [0040], [0046], [0051], Figs. 2 and 4, fuse 70, through hole 71), and the hole is elliptical shape (Kim, [0046], [0051]) to optimize the desired characteristics of the design choice (Kim, [0021]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Cho incorporating the teaching of Kim wherein the first overcurrent isolation part includes a hole formed in the lead terminal, and the hole is elliptical shape thereby optimizing the performance of the battery according to the design choice.
The examiner notes that a circular shape is simply a special case of an elliptical shape, wherein the semi-major and semi-minor axes are the same length, equal to the radius, and the two foci are at the same location, center of the circle, thereby satisfying the limitation of the claim the hole is elliptical shape.

Regarding claim 6, modified Cho discloses all of the limitations of claim 5 as set forth above and the battery of modified Cho discloses the hole is an elliptical shape, namely the special case of a cylindrical shape (Kim, [0040], [0046], [0051], Figs. 2 and 4, fuse 70, through hole 71; see claim 5), which, as a design choice, satisfies the limitation wherein the hole has a long axis direction of the elliptical shape disposed perpendicular to an extending direction of the lead terminal, as the long axis (semi-major axis) is the same length as the semi-minor axis of the hole of modified Cho.

Regarding claim 7 and 8, modified Cho teaches all of the limitations of claim 5 and claim 6, as set forth above. Cho does not explicitly teach wherein at least any among an insulating material, a heat insulating material, a reinforcing material and sealing material is filled in at least part of the hole. 
Kim however further teaches wherein a sealing material is filled in at least part of the hole (Kim, [0040], [0042], [0044], Fig. 2, lead film 60) in order to improve the sealing of the battery case (Kim, [0046]). Therefore, it would be obvious to one of ordinary skill in the art to further modify the battery of modified Cho additionally incorporating the teaching of Kim wherein a sealing material is filled in at least part of the hole thereby improving the structural integrity of the battery.
	
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho KR20120065776A (using machine English translation provided) in view of Sugimoto US20150357648A1.

Regarding claim 10, Cho discloses all of the limitations of claim 1 as set forth above and  also discloses wherein first overcoat isolation part is provided connecting with a collector tab of at least one of the tabs (Cho, [0015], [0019]) and a plurality of electrode tabs (Cho, [0006] and [0008]). 
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Cho duplicating the overcoat isolation part wherein a plurality of the collector tabs is respectively connected with a plurality of second overcurrent isolation parts between the lead terminal and a connection part, and wherein a plurality of the second overcurrent isolation parts is disposed inside of the outer packaging obtaining an expected result of improving the overcurrent protection of the battery.
The Courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Cho also discloses an electrolyte and separator (Cho, [0010], [0013], [0015]-[0016], [0025]) but does not explicitly teach wherein the electrolyte is a solid electrolyte.
Sugimoto discloses a laminated pouch battery (Sugimoto, [0237], [0240], [0272]) comprising a positive electrode including a positive electrode collector, an electrolyte and a negative electrode including a negative electrode collector stacked together and an overcurrent isolation part (Sugimoto, [0240]). Sugimoto further discloses the separator is a porous membrane and the electrolyte is a solid electrolyte (Sugimoto, [0237]. [0240]) thereby improving the safety of the battery. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally incorporate the teaching of Sugimoto with the battery of modified Cho wherein the electrolyte is a solid electrolyte further improving the safety of the battery.

Regarding claim 11, Cho teaches wherein the overcurrent isolation part is a PTC thermistor (Cho, [0015]) but does not explicitly disclose wherein the overcurrent isolation part is a fuse.
Sugimoto teaches wherein the overcurrent isolation part, as known art effective materials, can be a fuse or a PTC thermistor (Sugimoto, [0240]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through a simple substitution of one known element, a PTC thermistor, for another known element, a fuse, to modify the battery of modified Cho wherein the second overcurrent isolation part is a fuse, and a part of a plurality of the collector tabs configures a part of the second overcurrent isolation part obtaining the predictable result of providing overcurrent protection for the battery. See MPEP §2143.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho KR20120065776A (using machine English translation provided) in view of Sugimoto US20150357648A1 in further view of Kim KR20150054202A (using machine English translation provided).

Regarding claim 12, modified Cho teaches all of the limitations of claim 11 as set forth  above. Cho does not teach wherein the second overcurrent isolation part includes a hole formed in the collector tab, wherein the hole is an elliptical shape.
Kim is directed towards a secondary battery with an electrode assembly embedded and sealed in a laminated battery case (Kim, [0001]-[0060], Figs. 1-11), the battery comprising positive and negative leads (Kim, [0013], [0046], Figs. 2 and 4, lead 50) electrically connected with collector tabs and having a part which extends from the outer packaging to outside (Kim, [0046], Fig. 4, case 20, tabs 40, lead 50) and wherein the first overcurrent isolation part is a fuse (Kim, [0045]-[0047], Figs. 2 and 4, fuse 70) and the first overcurrent isolation part disposed inside of the outer packaging (Kim, Fig. 2, , case 80). Kim further teaches that among the design choices for the fuse known by one of ordinary skill in the art are notch, rectangular, or a round type, among others (Kim, [0021]-[0023]).
Kim further teaches wherein the first overcurrent isolation part includes a hole formed in the lead terminal (Kim, [0040], [0046], [0051], Figs. 2 and 4, fuse 70, through hole 71), and the hole is elliptical shape (Kim, [0046], [0051]) to optimize the desired characteristics of the design choice (Kim, [0021]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified Cho incorporating the teaching of Kim wherein the second overcurrent isolation part includes a hole formed in the lead terminal, and the hole is elliptical shape thereby optimizing the performance of the battery according to the design choice.
The examiner notes that a circular shape is simply a special case of an elliptical shape, wherein the semi-major and semi-minor axes are the same length, equal to the radius, and the two foci are at the same location, center of the circle, thereby satisfying the limitation of the claim the hole is elliptical shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cho US20180102521A1 (discloses a pouch battery comprising a fuse inside the outer casing),
	Ahn US20190173073A1 (discloses a laminated battery comprising a fuse inside the outer casing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728